Exhibit 10(d)
 
 
[tastykakelogo.jpg]

 
 


 
TASTY BAKING COMPANY
 
SEVERANCE PAY PLAN
 
AND
 
SUMMARY PLAN DESCRIPTION
 


 
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
Plan effective date: February 26, 2007


 
TASTY BAKING COMPANY
SEVERANCE PAY PLAN
AND SUMMARY PLAN DESCRIPTION
 
 

1.  
INTRODUCTION

 
The Tasty Baking Company Severance Pay Plan (“the Plan”) has been adopted to
provide severance pay to certain employees of Tasty Baking Company and Tasty
Baking Oxford, Inc. (collectively, the “Company”) whose employment is
involuntarily terminated without cause. This document is both the Plan and the
Summary Plan Description and it sets forth the official terms of the Plan.
 
 

2.  
ELIGIBILITY

 

(a)  
In General

 
In general, full-time employees are eligible for benefits under the Plan if: (i)
they have been employed continuously by the Company for more than ninety (90)
days; (ii) they are contemporaneously designated in the Company’s records as
full-time, regular, employees; and (iii) they suffer an involuntary termination
of employment on or after February 26, 2007, as a result of a reduction in
force, the closure or reorganization of a facility or operation, or a job
elimination. As provided in Section 2(c) below, employees who are terminated for
Cause (as defined in Section 2(c)(iv) below) are among those persons who are not
eligible for benefits under the Plan.
 

(b)  
Persons Not Covered

 
The Plan does not cover: (i) individuals who are not employees of the Company,
whether or not such persons are employees of any Related Organization (as
defined below); (ii) temporary or seasonal employees of the Company; (iii)
individuals who work for the Company as leased employees, independent
contractors or agents (or are classified as such by the Company, whether or not
such classification is upheld upon governmental or judicial review); (iv)
individuals who are paid by any third party employer, such as an employment
agency or temporary staffing firm; (v) employees who are covered by any other
written severance plan or employment agreement with the Company that provides
for severance benefits; or (vi) employees who are informed at the start of their
employment that they will not be eligible for benefits under the Plan.


As used in the Plan, the term “Related Organization” means the Company’s parent,
any subsidiary of the Company’s parent other than the Company and related
corporations and their predecessors and successors.
 

(c)  
Other Conditions For Eligibility

 

(i)  
An employee shall not be eligible for benefits under the Plan if, before the
employee’s date or scheduled date of termination from employment:




 
(A)
the employee accepts an offer of continued employment with the Company or any
Related Organization;

 
 
1

--------------------------------------------------------------------------------

 
 

 
(B)
the employee is transferred to, or rejects an offer of, continued full-time with
the Company or any Related Organization; or




 
(C)
the employee accepts or rejects an offer of continued full-time employment with
the new ownership of the Company, the new ownership of any or all of the
Company’s assets, or with any company controlled by such new ownership.




(ii)  
An employee shall not be eligible for benefits under the Plan unless the
employee remains employed by the Company until the final day of employment
specified by the Company. An employee who leaves employment before such date,
regardless of the reason, shall be deemed to have voluntarily resigned and shall
be ineligible for benefits under the Plan.

.

(iii)  
An employee shall not be eligible for benefits under the Plan unless the
employee maintains fully satisfactory work performance until the final day of
employment specified by the Company, including the employee’s faithful
performance of any remaining obligations to the Company such as conscientious
transitioning of the employee’s duties, reimbursement to the Company for any
cash advances or debit balances, and the return of all Company property,
including, but not limited to, any computers, PDAs, cell phones, tools, keys or
manuals.




(iv)  
An employee shall not be eligible for benefits under the Plan if the employee is
discharged for Cause. For purposes of this Plan, the term “Cause” means: (A) any
willful neglect of, or refusal to perform, the employee’s duties or
responsibilities with respect to the Company, insubordination, dishonesty,
misconduct, gross negligence or willful malfeasance by the employee in the
performance of the employee’s duties and responsibilities, or the willful taking
of actions which materially impair the employee’s ability to perform his/her
duties and responsibilities, or any serious violation of Company rules or
regulations; (B) the violation of any local, state or federal criminal statute,
including, without limitation, an act of dishonesty such as embezzlement, theft
or larceny, if the violation either relates to the Company or could have an
adverse effect on the Company or its reputation; (C) intentional provision of
services in competition with the Company, or intentional disclosure to a
competitor of the Company of any confidential or proprietary information of the
Company or any Related Organization or client; (D) any violation of the
Company’s code of conduct, code of ethics or any similar code; or (E) any
conduct by the employee similar to that referenced in Section 2(a)(iv)(A)-(D)
above with respect to which the Company determines in its sole discretion that
the employee’s employment has ended under circumstances such that the payment of
benefits under the Plan would not be in the Company’s best interest. This
definition of Cause shall be used only for the purposes of administering and
determining eligibility under this Plan. This Plan provision shall not be
construed as implying that employees may only be terminated for Cause. Rather,
employees are generally employed “at will” and may be terminated at any time for
any reason, with or without cause or notice. The Company, in its sole
discretion, shall determine whether an employee has been terminated for Cause.




(d)  
Changed Decisions

 
The Company reserves the right to rescind or reschedule any scheduled
termination from employment on or before the actual date of termination. In such
cases, the affected employee will not be eligible for severance benefits under
the Plan based on the termination date that has been rescinded or rescheduled.
 

(e)  
Eligibility Determination

 
The Plan Administrator, in the Plan Administrator’s sole discretion, shall
determine whether an employee is eligible  for severance benefits under the
Plan.


 
2

--------------------------------------------------------------------------------

 
 

3.  
SEVERANCE BENEFITS 

 
As used in the Plan, “Eligible Employee” means a person meeting the eligibility
requirements set forth in Section 2 above.
 

(a)  
General Release

 
Eligible Employees who wish to receive a severance pay benefit (“Severance Pay”)
will be required to sign a Confidential Separation Agreement and General Release
(“Release”) which covers, among other things, all claims against the Company and
any Related Organization. A Copy of the Release in use at the time that this
Plan document was printed is attached as Exhibit “A” to the Plan. However, the
Release may be revised at any time. An Eligible Employee will be given the
applicable Release before, or within a reasonable period of time after, the date
of the termination from employment. The Eligible Employee will then need to sign
and return the Release within the applicable time period set forth in the
Release, and the Release will need to become effective in accordance with its
terms.
 

(b)  
Amount of Severance Pay

 
Severance Pay calculations are based on a five (5) day work week. As indicated
in the chart below, Severance Pay includes two (2) separate components. The
first component consists of two (2) days of pay for each Year of Service to the
Company. The second component consists of one (1) week of pay for each $12,500
of annual Base Compensation. As used in the Plan, the term “Base Compensation”
does not include such things as: bonuses of any sort, overtime compensation,
variable compensation or other incentive pay, shift premiums or differentials,
compensation associated with employee stock options, reimbursements, sales
commissions, expense allowances or any deferred compensation arrangement.
 
Notwithstanding anything in the Plan to the contrary, the minimum amount of
Severance Pay for an Eligible Employee under the Plan will be one (1) week and
the maximum amount of Severance Pay for an Eligible Employee under the Plan will
be fifty-two (52) weeks. For salaried employees, the weekly Severance Pay amount
will generally be calculated by dividing the Eligible Employee’s annual Base
Compensation on the actual date of termination by fifty-two (52). For hourly
employees, the weekly Severance Pay amount will generally be calculated by
multiplying the Eligible Employee’s regular hourly rate, not including any shift
premiums or differentials, by forty (40).
 
As used in the Plan, a “Year of Service” means a period of twelve (12)
consecutive months of active, full-time employment with the Company or any
Related Organization. This measurement will generally be based on the period
from the Eligible Employee’s most recent start date of active, full-time
employment to the date of termination from employment. Eligible Employees will
be given credit, on a prorata basis, for a partial Year of Service in full-time
employment. An Eligible Employee who has received a severance payment in
connection with any prior service to the Company or any Related Organization
will not have such service counted for severance purposes under this Plan.
 

(c)  
Examples of Severance Benefits

 
Example A:
 
Eligible Employee A’s full-time employment with the Company began on January 1,
1999 and continued until it was terminated on December 31, 2004. On the date of
termination, Eligible Employee A’s annual Base Compensation was $30,000.
 
Years of Service component - Eligible Employee A will be offered 10 days (i.e.,
2 weeks) of severance pay for having completed five (5) Years of Service. Base
Compensation component - Eligible Employee A will also be offered an additional
2.4 weeks of severance pay because Eligible Employee A had annual Base
Compensation of $30,000. Thus, Eligible Employee A would be offered 4.4 weeks of
severance pay.
 
 
3

--------------------------------------------------------------------------------

 
 
Example B:
 
Eligible Employee B’s full-time employment with the Company began on July 1,
1980 and continued until it was terminated on June 30, 2005. On the date of
termination, Eligible Employee B’s annual Base Compensation was $40,000.
 
Years of Service component - Eligible Employee B will be offered 50 days (i.e.,
10 weeks) of severance pay for having completed twenty-five (25) Years of
Service. Base Compensation component - Eligible Employee B will also be offered
an additional 3.2 weeks of severance pay because Eligible Employee B had annual
Base Compensation of $40,000. Thus, Eligible Employee B would be offered 13.2
weeks of severance pay.
 
 

4.  
PROVISION OF BENEFITS

 

(a)  
Method and Timing of Payment

 
Severance Pay will be paid as salary continuation (without interest) generally
on what would have been the Company’s regularly scheduled paydays for the
applicable period. Provided, however, that an Eligible Employee will not be
entitled to Severance Pay unless and until: (1) the Release has become effective
and irrevocable and: (2) the Eligible Employee has satisfied all other
conditions for eligibility including, without limitation, those in Section 2(c)
above. Payments will commence as soon as practical after the Release is
effective and irrevocable. Any unpaid severance pay as of the date of death of
an Eligible Employee will be paid to the Eligible Employee’s estate in a single
lump sum. The Company shall withhold and make such other deductions from the
Severance Pay as it determines is necessary or appropriate to satisfy any
federal, state or other withholding requirements.
 

(b)  
Source of Payment

 
All severance benefits under the Plan will be paid from the general assets of
the Company, and no trust fund, escrow arrangement, or other segregated account
will be established. Accordingly, employees entitled to receive severance
benefits under the Plan will have no priorities over the claims of the Company’s
general creditors. 
 
 

5.  
REHIRE

 
No provision of the Plan provides, or is intended to provide, any Eligible
Employee or employee with any right to be rehired by the Company or to be hired
by any Related Organization. However, if during the severance period, an
Eligible Employee is rehired by the Company, or is hired by any Related
Organization, no further benefits will be payable under this Plan after the date
of hire or rehire.
 
 

6.  
DURATION, AMENDMENT AND MODIFICATION OF PLAN

 
The Plan is effective only for Eligible Employees who are notified of
termination from employment after the Plan’s effective date. Except as provided
in Section 7(b), the Company reserves the right, in its sole and absolute
discretion, to amend, modify or terminate the Plan at any time, with or without
notice, prospectively or, to the extent permitted by law, retroactively, by
written document approved by an officer of the Company. All benefits are subject
to this reserved right of Plan amendment, modification, or termination;
therefore, benefits being paid, or which may be paid, under this Plan may be
reduced or terminated.
 
 
4

--------------------------------------------------------------------------------

 
 

7.  
PLAN ADMINISTRATION

 

(a)  
Discretion and Finality

 
The Company hereby delegates the duties of the Plan Administrator to the Vice
President of Human Resources. The Plan Administrator has full discretionary
authority to administer and interpret the Plan, including discretionary
authority to determine all questions relating to eligibility for participation
in, and for benefits under, the Plan, to determine the amount of benefits (if
any) payable to an Eligible Employee, and to interpret ambiguous terms. The Plan
Administrator may delegate any or all of its administrative duties to other
Company personnel. Any such delegation will carry with it the full discretionary
authority of the Plan Administrator to carry out the delegated duties. All
determinations by the Plan Administrator will be final and conclusive upon all
persons. The validity of any interpretation, construction, decision or finding
of fact by the Plan Administrator shall not be given de novo review if
challenged in court, by arbitration, or in any other forum, and shall be upheld
unless clearly arbitrary and capricious. Only the Plan Administrator, or the
delegate of the Plan Administrator, is authorized to make administrative
interpretations of the provisions of the Plan and will do so only in a writing
that expressly references this Section of the Plan. No person is entitled to
rely on any representation, whether oral or in writing, which anyone other than
the Plan Administrator may make concerning the Plan and/or entitlement to
benefits under the Plan.
 

(b)  
Drafting Errors

 

   
If, due to errors in drafting, any Plan provision does not accurately reflect
its intended meaning, as demonstrated by consistent interpretations or other
evidence of intent, or as determined by the Plan Administrator in its sole and
exclusive judgment, the provision shall be considered ambiguous and shall be
interpreted by the Plan Administrator and all Plan fiduciaries in a fashion
consistent with its intent, as determined in the sole and exclusive judgment of
the Plan Administrator. The Plan Administrator shall amend the Plan
retroactively to cure any such ambiguity.

 

(c)  
Fiduciary Disclosure Authority

 
No Plan fiduciary shall have the authority to answer questions about any pending
or final business decision of the Company or Related Organization that has not
been officially announced, to make disclosures about such matter, or even to
discuss them, and no person shall rely on any unauthorized, unofficial
disclosure. Thus, before a decision is officially announced, no fiduciary is
authorized to tell any person, for example, that his or her employment will or
will not be terminated or that the Company will or will not offer exit
incentives in the future. Nothing in this subsection shall preclude any
fiduciary from fully participating in the consideration, making, or official
announcement of any business decision.
 

(d)  
Scope

 
This Section may not be invoked by any person to require the Plan to be
interpreted in a manner inconsistent with its interpretation by the Plan
Administrator or other Plan fiduciaries.
 
 

8.  
COSTS AND INDEMNIFICATION

 
All costs of administering the Plan and providing Plan benefits will be paid by
the Company. To the extent permitted by applicable law and in addition to any
other indemnities or insurance provided by the Company, the Company shall
indemnify and hold harmless its current and former officers, directors, and
employees against all expenses, liabilities, and claims (including legal fees
incurred to defend against such liabilities and claims) arising out of their
discharge in good faith of their administrative and fiduciary responsibilities
with respect to the Plan. Expenses and liabilities arising out of gross
negligence or willful misconduct will not be covered under this indemnity.


 
5

--------------------------------------------------------------------------------

 
 

9.  
CLAIMS PROCEDURE

 

(a)  
Claim Normally Not Required

 
Normally, an employee does not need to present a formal claim to receive
benefits payable under the Plan. 
 

(b)  
Claim for Benefits

 
If you believe you are incorrectly denied a benefit or are entitled to a greater
benefit than the benefit you are offered under the Plan, you must submit a
signed, written claim to the Plan Administrator.
 

(c)  
Denial of Claims

 
In the event that you submit a written claim for benefits that is denied, in
whole or in part, the Plan Administrator must notify you, in writing, of the
denial of the claim, and of your right to a review of the denial. The written
notice of denial will be set forth in a manner designed to be understood by you,
and will include specific reasons for the denial, specific references to the
Plan provision upon which the denial is based, a description of any information
or material that the Plan Administrator needs to complete the review, why it is
needed, and a description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of you and your
beneficiary’s rights to file a suit under Section 502(a) of ERISA following an
adverse benefit determination on review. This written notice will be given to
you within 90 days after the Plan Administrator receives the claim, unless
special circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional 90 days for processing the claim. If an
extension of time for processing is required, written notice of the extension
will be furnished to you before the end of the initial 90-day period. This
notice of extension will describe the special circumstances necessitating the
additional time and the date by which the Plan Administrator is to render its
decision on the claim. You will be permitted to appeal the denial in accordance
with the review procedure described below.
 

(d)  
Request for Review

 
If your claim for benefits is denied, in whole or in part, you (or your
authorized representative) may appeal such denial (or deemed denial) by
submitting a request for a review to the Plan Administrator within 60 days after
the claim is denied. The Plan Administrator will give you (or your authorized
representative) an opportunity to review pertinent documents in preparing a
request for a review. You will be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to your claim for benefits. A document, record or other
information will be considered “relevant” to making a claim if such document,
record or other information (i) was relied upon in making the benefit
determination; (ii) was submitted, considered or generated in the course of
making the benefit determination, without regard to whether such document,
record or other information was relied upon in making the benefit determination;
or (iii) demonstrates compliance with administrative processes and safeguards. A
request for a review shall be in writing. A request for review must set forth
all of the grounds on which it is based, all facts in support of the request and
any other matters that you feel are pertinent. The Plan Administrator may
require you to submit additional facts, documents or other material as it may
find necessary or appropriate in making its review.
 

(e)  
Decision on Review

 
The Plan Administrator will act on each request for review within 60 days after
receipt of the request, unless special circumstances require an extension of
time (not to exceed an additional 60 days), for processing the request for a
review. If an extension for review is required, written notice of the extension
will be furnished to you within the initial 60-day period that describes the
special circumstance that necessitates the extension and by what date the
decision will be rendered. The Plan Administrator will give prompt, written
notice of its decision to you. In the event that the Plan Administrator confirms
the denial of the claim for benefits in whole or in part, the notice will
outline, in an understandable manner, the specific reasons for the decision, the
Plan provisions upon which the decision is based, a statement that you are
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to your
benefits and a statement describing your right to file a suit under Section
502(a) of ERISA.. If written notice of the Plan Administrator's decision is not
given to you within the time prescribed in this section, the claim will be
deemed denied on review.
 
 
6

--------------------------------------------------------------------------------

 
 

(f)  
Exhaustion of Remedies

 
No legal action for benefits under the Plan may be brought until you have
completed all of the following steps: (i) have submitted a written claim for
benefits in accordance with the procedures described above, (ii) have been
notified by the Plan Administrator that the claim is denied, (iii) have filed a
written request for a review of the claim in accordance with the appeal
procedure described above, and (iv) have been notified in writing that the Plan
Administrator has denied the appeal. If your claim for benefits is ignored, in
whole or in part, you may file suit in a state or Federal court.
 
 

10.  
PLAN TERMS

 
The Plan supersedes any and all prior separation and severance arrangements,
programs and plans which were previously offered by the Company to any groups or
classes of employees covered by this Plan.
 
 

11.  
TAXES

 
The Company will withhold taxes and all other applicable payroll deductions from
any severance payments.
 
 

12.  
NO RIGHT TO CONTINUED EMPLOYMENT

 
No provision of the Plan provides, or is intended to provide, any employee with
any right to continued employment with the Company or any Related Organization,
or otherwise affects the right of the Company or any Related Organization to
terminate the employment of any individual at any time for any reason, with or
without cause or notice.
 
 

13.  
GOVERNING LAW

 
The Plan is a welfare plan subject to the Employee Retirement Income Security
Act of 1974 (“ERISA”) and it shall be interpreted, administered, and enforced in
accordance with that law. To the extent that state law is applicable, the
statutes and common law of the Commonwealth of Pennsylvania (excluding its
choice of law rules or provisions) shall apply.
 
 

14.  
MISCELLANEOUS

 
Where the context so indicates, the singular will include the plural and vice
versa. Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of the Plan. Unless the context clearly
indicates to the contrary, a reference to a statute or document shall be
construed as referring to any subsequently enacted, adopted, or executed
counterpart.


 
7

--------------------------------------------------------------------------------

 
 

15.  
ADDITIONAL PLAN INFORMATION

 

·  
Name of Plan: Tasty Baking Company Severance Pay Plan

 

·  
Plan Administrator and Plan Sponsor:

 
Tasty Baking Company
2801 Hunting Park Avenue
Philadelphia, PA 19129-1392
(215) 221-8500



·  
Employer ID No.: 23-1145880

 

·  
Plan No.: 507.

 

·  
Plan Year: For purposes of maintaining the Plan’s records, the Plan year
commences on January 1 and ends the following December 31. However, the first
Plan year shall commence on February 26, 2007 and end on December 31, 2007.

 

·  
Type of Plan: The Plan is a severance pay plan/employee welfare benefit plan.
The Plan is not a pension benefit plan.

 

·  
Direct Inquiries to:  Vice President of Human Resources and Severance Plan
Administrator

    Tasty Baking Company

    2801 Hunting Park Avenue

    Philadelphia, PA 19129-1392





·  
Agent for Service of Legal Process: Vice President of Human Resources and
Severance Plan Administrator at the above address.

 

·  
Plan Costs: The cost of the Plan is paid by Tasty Baking Company.

 

·  
This Plan and Summary Plan Description became effective on February 26, 2007. 

 
 

16.  
YOUR ERISA RIGHTS

 
As a participant in the Tasty Baking Company Severance Pay Plan, you are
entitled to certain rights and protections under the Employee Retirement Income
Security Act of 1974 (“ERISA”).
 
Receive Information About the Plan and Benefits
 
ERISA provides that as a Plan participant, you shall be entitled to:
 
Examine, without charge, at the Plan Administrator’s office, and at other
specified locations, all documents governing the Plan, including a copy of the
latest annual report (Form 5500 series) filed by the Plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration.
 
Obtain, on written request to the Plan Administrator, copies of documents
governing the operation of the plan, copies of the latest annual report (Form
5500 series), and an updated summary plan description.  The Plan Administrator
may make a reasonable charge for the copies.
 
 
8

--------------------------------------------------------------------------------

 
 
Prudent Actions by Plan Fiduciaries
 
In addition to creating rights for Plan participants, ERISA imposes duties on
the people who are responsible for the operation of the Plan.  The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one may fire you or otherwise discriminate against you in any
way to prevent you from obtaining a benefit under the Plan or exercising your
rights under ERISA.
 
Enforce Your Rights
 
If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge and to appeal any denial, all within certain time
schedules.
 
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If you have a claim for benefits that is
denied or ignored, in whole or in part, you may file suit in a state or federal
court. If it should happen that Plan fiduciaries misuse the Plan’s money, or if
you are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor or you may file suit in a federal court. The
court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
 
If you have any questions about the Plan, please do not hesitate to contact the
Plan Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210.
 
 

17.  
EXECUTION

 
To record the adoption of the Plan as set forth herein, effective as of February
26, 2007, Tasty Baking Company has caused its duly authorized officer to execute
the same this 14 day of March, 2007.
 


 

  
TASTY BAKING COMPANY
          By:  
Printed Name: Charles P. Pizzi
  Title: President and CEO

 
 
9

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

1.   INTRODUCTION
1
2.   ELIGIBILITY
1
   
(a)
In General
1
    (b)  Persons Not Covered
1
    (c)  Other Conditions For Eligibility
1
    (d)  Changed Decisions
2
    (e)  Eligibility Determination
2
3.   SEVERANCE BENEFITS 
3
    (a)  General Release
3
    (b)  Amount of Severance Pay
3
    (c)  Examples of Severance Benefits
3
4.   PROVISION OF BENEFITS 
4
    (a)  Method and Timing of Payment
4
    (b)  Source of Payment
4
5.    REHIRE  
4
6.    DURATION, AMENDMENT AND MODIFICATION OF PLAN  
4
7.    PLAN ADMINISTRATION 
5
    (a)  Discretion and Finality 
5
    (b)  Drafting Errors 
5
    (c)  Fiduciary Disclosure Authority
5
    (d)  Scope
5
8.    COSTS AND INDEMNIFICATION  
5
9.    CLAIMS PROCEDURE  
6
    (a)  Claim Normally Not Required
6
    (b)  Claim for Benefits 
6
    (c)  Denial of Claims 
6
    (d)  Request for Review 
6
    (e)  Decision on Review 
6
    (f)  Exhaustion of Remedies 
7
10.    PLAN TERMS  
7
11.    TAXES  
7
12.    NO RIGHT TO CONTINUED EMPLOYMENT 
7
13.    GOVERNING LAW 
7
14.    MISCELLANEOUS 
7
15.    ADDITIONAL PLAN INFORMATION 
8
16.    YOUR ERISA RIGHTS 
8
17.    EXECUTION 
9
    TABLE OF CONTENTS 
10

 
 
10